Per Curiam.  Liquors: Order prohibiting sale of: Appeal. The judgment of the County Court was not an allowance against Desha County within the meaning of Section 51, Article 7, of the Constitution. We are not called to decide whether B. F. Morgan might or might not have become a party to the proceeding in the County Court. It is sufficient to say that he made no effort to avail himself of the right, if it existed. Not being a party to the proceeding, he could not appeal. Austin v. Crawford Co., 30 Ark., 578. Reverse and remand with instructions to dismiss the appeal.